DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/19/2022 has been entered. Claims 1-17 remain pending in the application. 
The indicated allowability of claims 1-12 and 14-17 is withdrawn in view of the newly discovered reference(s) to Quendt et al. (WO 2009/003500) and Bresnahan (2010/0147403).  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 was filed after the mailing date of the Non-Final Office Action on 4/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, last line, the limitation “or and between” appears to be amended to recite “or between” in order to resolve grammatical issue.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one mixing feature” in claims 10 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “at least one of the sliding valve member and the valve body define at least one channel” which constitutes new matter since the inclusion of this phrase changes the scope from the originally filed specification of PCT/2017/056757 (from which the current application is a 371).
The preliminary amendment of 4/15/2019 introduced this phrase.  However, the PCT/US2017/056757 fails to disclose the now claimed limitation of  “at least one of the sliding valve member and the valve body defining at least one channel" which can reasonably be interpreted as:
1) only the sliding valve member define at least one channel, or
2) only of the valve body member define at least one channel, or
3) both of the sliding member and the valve body each separately define at least one channel; or
4) both of the sliding member and the valve body together define at least one channel.
The PCT states "wherein the sliding valve member and the valve body define at least one channel" (see PCT/2017/056757, [0009] lines 10-11; [0027], lines 10-11; [0114] lines 3-4).  The broadest reasonable interpretation of the limitation as disclosed in the PCT is:
A) both of the sliding member and the valve body each separately define at least one channel; or
B) both of the sliding member and the valve body together define at least one channel.
Since the language in the PCT/2017/056757 cannot be interpreted to read on the limitation as now currently claimed which also further includes the interpretations of:
                1) only the sliding valve member define at least one channel, or
                2) only the valve body member define at least one channel,
the limitation of “wherein at least one of the sliding valve member and the valve body define at least one channel" constitutes new matter.
Therefore, claim 1 and dependent claims 2-13 are rejected under 112(a) as lacking written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Quendt et al. (WO 2009/003500, English translation is used for the specification reference) in view of Bresnahan (2010/0147403).
Regarding claim 1, Quendt discloses a fluid control valve 1 (figure 1) for use in a fluid delivery system for delivering fluid to a patient, the fluid control valve 1 comprising:
a valve body 3 defining an internal chamber (see “I” in figure 1 below);
a first inlet port (18b) (capable of receiving a first inlet tube defining a first lumen, see annotation in Fig 1 below) for receiving a first inlet tube, wherein the first inlet tube defines a first inlet lumen in fluid communication with the internal chamber (see “I” in figure 1 below);
a second inlet port (18a) (capable of receiving a second inlet tube defining a second inlet lumen) for receiving a second inlet tube, wherein the second inlet tube defines a second inlet lumen in fluid communication with the internal chamber (see “I” in figure 1 below);
an outlet port (12); and
a sliding valve member (2) disposed in the internal chamber (see “I” in figure 1 below) and configured to slide along an axis in the internal chamber between the first inlet port (18b) and the second inlet port (18a), the sliding valve member comprising a first sealing end (27b of the sliding valve member 2) and a second sealing end (27a of the sliding valve member 2);
wherein the sliding valve member (2) is positionable in a first operating state (Fig 2, sliding valve member is seated to the left, see paragraph 0023), a second operating state (similar to Fig 2 but when the sliding valve member is seated to the right, see paragraph 0024), and a third operating state (see Fig 1, see paragraph 0022) based on a fluid flow differential (see paragraph 0009) between a first fluid in the first inlet lumen and a second fluid in the second inlet lumen; and
wherein at least one of the sliding valve member (2) and the valve body (3) define at least one channel (‘at least one’ in this case is being interpreted as the valve body 3, wherein the valve body defines a channel as shown by “C” in figure 1 below) extending between the first sealing end (27b of the sliding valve member 2 ) and the second sealing end (27a of the sliding valve member 2), wherein the at least one channel (see “C” in figure 1 below) provides fluid communication between the second inlet lumen (as annotated) and the outlet port (12) in the first operating state (fig 2, sliding valve member is seated to the left and the fluid path in shown in bold black lines), the at least one channel (see “C” in figure 1 below) provides fluid communication between the first inlet lumen and the outlet port in the second operating state (similar to fig 2 but when the valve 2 is seated to the right), and the at least one channel (see “C” in figure 2 below) provides fluid communication between the first inlet lumen, the second inlet lumen, and the outlet port in the third operating state (see Fig 1, fluid path in bold black lines).
The preamble recites an intended use limitation “for delivering fluid to a patient,” which does not give “life, meaning and vitality” to the claim since this intended use limitation does not provide antecedent basis for any limitation in the body, nor does the it recite and thereby limit any structure. Therefore, this functional limitation in the preamble does not result to limit the claim in any manner.
Quendt fails to explicitly teach first and second inlet tubes having lumens located at the first and second inlet ports in fluid communication with the internal chamber. Bresnahan discloses a similar pressure feedback valve which explicitly teach the use of tubes in communication with inlet and outlet ports in a similar valve body ([0022] lines 4 and 9). It would have been obvious to one of ordinary skill in the art , at the time the application was filed, to provide tubes to the valve housing at the first and second inlet ports as taught in Bresnahan to the housing of Quendt since using tubes is a well known means to convey fluid in this area of endeavor, as taught by Bresnahan.


    PNG
    media_image1.png
    508
    840
    media_image1.png
    Greyscale

Regarding claim 2, Quendt discloses wherein, in the first operating state (Fig 2, sliding valve member is seated to the left, see paragraph 0023), the first sealing end (27b) of the sliding valve member (2) engages the first inlet tube (see annotated figure 1 above) and isolates the first inlet lumen from the second inlet lumen (see annotated figure 1 above) and the outlet port 12; 
wherein, in the second operating state (similar to Fig 2 but when the sliding valve member is seated to the right, see paragraph 0024), the second sealing end (27a) of the sliding valve member (2) engages the second inlet tube (see annotated figure 1 above) and isolates the second inlet lumen (see annotated figure 1 above) from the first inlet lumen and the outlet port (12); and 
wherein, in the third operating state (see Fig 1, see paragraph 0022), the sliding valve member (2) allows fluid communication between the first inlet lumen, the second inlet lumen, and the outlet port 12.

Regarding claim 3, Quendt discloses wherein the sliding valve body (3) comprises at least one flange member (see “F” in figure 1 above) extending radially from a body of the sliding valve member (2).

Regarding claim 4, Quendt discloses wherein the at least one flange member (see “F” in figure 1 above) comprises at least two flange members (see “F” in figure 1 above), the at least two flange members comprising a first flange member (see “F” near element 27b in figure 1 above) adjacent to the first sealing end (27b) and a second flange member (see “F” near element 27a in figure 1 above) adjacent to the second sealing end (27a).

Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Quendt et al. (WO 2009/003500) in view of Bresnahan (2010/0147403) and further in view of Anderson et al. (US 2015/0011975 A1).
Regarding claim 5, Quendt/Bresnahan (hereinafter referred as “modified Quendt”) discloses the claimed invention substantially as claimed, as set forth above in claim 3. Modified Quendt is silent regarding wherein at least a portion of at least one flange member is deflectable when sufficient fluid flow is applied to a surface of the at least one flange member, wherein deflection of the at least a portion of the at least one flange member allows fluid communication between at least one of the first inlet lumen and the outlet port or and between the second inlet lumen and the outlet port.
However, Anderson teaches an alternative design of a sliding valve member 14’ (figure 2A) wherein at least a portion (portion formed by elements 22a’, 22b’) of the at least one flange member 22a’, 22b’, 28a, 28b is deflectable (as shown in figure 2B) when sufficient fluid flow (paragraph 0098, lines 14-20) is applied to a surface of the at least one flange member 22a’, 22b’, 28a, 28b for the purpose of having an alternative valve member design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).
Furthermore, examiner construes that the modification of modified Quendt in view of Anderson will involve modifying both flanges/sealing ends of modified Quendt to incorporate the flanges/sealing ends of Anderson and therefore, the modified valve member will have wherein deflection of the at least a portion of the at least one flange member allows fluid communication between at least one of the first inlet lumen and the outlet port or between the second inlet lumen and the outlet port.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the flanges/sealing ends of the sliding valve member of modified Quendt to incorporate wherein at least a portion of at least one flange member is deflectable when sufficient fluid flow is applied to a surface of the at least one flange member, wherein deflection of the at least a portion of the at least one flange member allows fluid communication between at least one of the first inlet lumen and the outlet port or and between the second inlet lumen and the outlet port as taught by Anderson for the purpose of having an alternative valve member design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).

Regarding claims 6 and 7, modified Quendt discloses the claimed invention substantially as claimed, as set forth above in claim 3. Modified Quendt is silent regarding wherein the at least one flange member comprises one or more deflectable flange members, wherein the one or more deflectable flange members deflect toward a lower flow side in response to the fluid flow differential between the first fluid in the first inlet lumen and the second fluid in the second inlet lumen, wherein deflection of any of the one or more deflectable flange members increases a drag coefficient of the sliding valve member.
However, Anderson teaches wherein the at least one flange member 22a’, 22b’, 28a, 28b comprises one or more deflectable flange members 22a’, 22b’ wherein the one or more deflectable flange members 22a’, 22b’ deflect towards a lower flow side (figure 2B, side where element 22a’, 22b’ gets deflected) for the purpose of having an alternative valve member design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080). Additionally, similar to applicant’s original disclosure in paragraph 0122, Anderson’s deflectable flange members 22a’, 22b’ increases exposed surface area of the first and second pressure faces thereby increasing a drag coefficient. Thus, Anderson’s deflectable flange members increase a drag coefficient of the sliding valve member.
Examiner further construes that one of ordinary skill in the art will modify both flanges/sealing ends of modified Quendt in view of Anderson to have the one or more deflectable flange members deflected toward a lower flow side in response to the fluid flow differential between the first fluid in the first inlet lumen and the second fluid in the second inlet lumen.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify both flanges/sealing ends of modified Quendt to incorporate wherein the at least one flange member comprises one or more deflectable flange members, wherein the one or more deflectable flange members deflect toward a lower flow side in response to the fluid flow differential between the first fluid in the first inlet lumen and the second fluid in the second inlet lumen, wherein deflection of any of the one or more deflectable flange members increases a drag coefficient of the sliding valve member as taught by Anderson having an alternative valve member design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).

Regarding claims 8 and 9, modified Quendt discloses the claimed invention substantially as claimed, as set forth above in claim 3. Quendt further discloses wherein at least a portion of the at least one flange member (see ‘F” in figure 1 above) is rigid (element “F” in figure 1 above do not deflect with increased pressure). Additionally, modified Quendt modified in view of Anderson will still have at least a portion of the at least one flange member is rigid because Anderson teaches wherein the at least one flange member 22a’, 22b’, 28a, 28b further comprises one or more rigid flange members 28a, 28b (with increased fluid pressure, elements 28a, 28b will not deflect downward).

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quendt et al. (WO 2009/003500) in view of Bresnahan (2010/0147403) and further in view of Parise (US 6,365,080 B1).
Regarding claim 10, modified Quendt discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Quendt is silent regarding wherein the at least one channel comprises at least one mixing feature configured to provide turbulent mixing at a confluence point of the first fluid form the first inlet lumen and the second fluid from the second inlet lumen.
However, Parise teaches a design of syringe comprising mixture (figure 11) wherein the at least one channel (hollow portion inside element 220) comprises at least one mixing feature 100 configured to provide turbulent mixing at  a confluence point (point where fluid from element 204 and element 202 comes into contact) of the first fluid (fluid inside element 202) from the first inlet lumen (lumen inside element 202) and the second fluid (fluid inside element 204) from the second inlet lumen (lumen inside element 204) for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid control valve of modified Quendt to incorporate wherein the at least one channel comprises at least one mixing feature configured to provide turbulent mixing at a confluence point of the first fluid from the first inelt lumen and the second fluid from the second inlet lumen as taught by Parise for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).

Regarding claims 11 and 12, modified Quendt discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Quendt is silent regarding wherein the at least one mixing feature comprises a helical groove, wherein the at least one mixing feature comprises a first helical groove and a second helical groove having opposite directionality.
However, Parise teaches wherein the at least one mixing feature 100 (Figure 11) comprises a helical groove (grooves formed inside element 100), wherein the at least one mixing feature 100 comprises a first helical groove (see “FG” in figure 2 below) and a second helical groove (see “SG” in figure 2 below) having opposite directionality for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid control valve of modified Quendt to incorporate wherein the at least one mixing feature comprises a helical groove, wherein the at least one mixing feature comprises a first helical groove and a second helical groove having opposite directionality as taught by Parise for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).

    PNG
    media_image2.png
    156
    350
    media_image2.png
    Greyscale


Claim(s) 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2014/0188050 A1) in view of Quendt et al. (WO 2009/003500).
Regarding claim 14, Dittrich discloses a syringe connector manifold assembly (figure 9 with embodiment of figure 14) comprising: 
a fluid control valve (figure 14); 
a first syringe end cap (see “FSE” in figure 9 below, although figure 9 is different embodiment, figure 14 represents alternative valve member design that can be used in device shown in figure 9); 
a second syringe end cap (see “SSE” in figure 9 below); 
a first inlet tube (see “FT” in figure 14 below) providing fluid communication between a first inlet port (see “FIP” in figure 14 below) of the fluid control valve (figure 14) and the first syringe end cap (see “FSE” in figure 9 below); and 
a second inlet tube (see “ST” in figure 14 below) providing fluid communication between a second inlet port (see “SIP” in figure 14 below) of the fluid control valve 310, 312, 318, 320 and the second syringe end cap (see “SSE” in figure 9 below), a valve body (body of device shown in figure 14) defining an internal chamber 308 and a valve member 310, 312. 
Dittrich is silent regarding a sliding valve member disposed in the internal chamber and configured to slide along an axis in the internal chamber between the first inlet port and the second inlet port, wherein the sliding valve member is positionable in a first operating state, a second operating state, and a third operating state based on a fluid flow differential between a first fluid in the first inlet tube and a second fluid in the second inlet tube; and wherein the sliding valve member defines at least one channel extending between the first sealing end and thee second sealing end, wherein the at least one channel provides fluid communication between the second inlet port and an outlet port in the first operating state, the at least one channel provides fluid communication between the first inlet port and the outlet port in the second operating state, and the at least one channel provides fluid communication between the first inlet port, the second inlet port, and the outlet port in the third operating state.
However, Quendt teaches a valve body 3 defining an internal chamber (see “I” in figure 1 above) and
a sliding valve member (2) disposed in the internal chamber (see “I” in figure 1 above) and configured to slide along an axis in the internal chamber between the first inlet port (18b) and the second inlet port (18a); wherein the sliding valve member (2) is positionable in a first operating state (Fig 2, sliding valve member is seated to the left, see paragraph 0023), a second operating state (similar to Fig 2 but when the sliding valve member is seated to the right, see paragraph 0024), and a third operating state (see Fig 1, see paragraph 0022) based on a fluid flow differential (see paragraph 0009) between a first fluid in the first inlet lumen (see annotated figure 1 above) and a second fluid in the second inlet lumen (see annotated figure 1 above); and
wherein the sliding valve member (2) defines at least one channel (the valve body defines a channel as shown by “C” in figure 1 above) extending between the first sealing end (27b of the sliding valve member 2 ) and the second sealing end (27a of the sliding valve member 2), wherein the at least one channel (see “C” in figure 1 above) provides fluid communication between the second inlet port (18a) and an outlet port (12) in the first operating state (fig 2, sliding valve member is seated to the left and the fluid path in shown in bold black lines), the at least one channel (see “C” in figure 1 above) provides fluid communication between the first inlet lumen and the outlet port in the second operating state (similar to fig 2 but when the valve 2 is seated to the right), and the at least one channel (see “C” in figure 2 above) provides fluid communication between the first inlet lumen, the second inlet lumen, and the outlet port in the third operating state (see Fig 1, fluid path in bold black lines) for the purpose of using a well-known alternative valve member design to allow the fluid communication based on the fluid pressure from the fluid inlet tubes (paragraph 0009).
Therefore, it would have been prima facie obvious to replace the valve member of Dittrich to incorporate a sliding valve member disposed in the internal chamber and configured to slide along an axis in the internal chamber between the first inlet port and the second inlet port, wherein the sliding valve member is positionable in a first operating state, a second operating state, and a third operating state based on a fluid flow differential between a first fluid in the first inlet tube and a second fluid in the second inlet tube; and wherein the sliding valve member defines at least one channel extending between the first sealing end and thee second sealing end, wherein the at least one channel provides fluid communication between the second inlet port and an outlet port in the first operating state, the at least one channel provides fluid communication between the first inlet port and the outlet port in the second operating state, and the at least one channel provides fluid communication between the first inlet port, the second inlet port, and the outlet port in the third operating state as taught by Quendt for the purpose of using a well-known alternative valve member design to allow the fluid communication based on the fluid pressure from the fluid inlet tubes (paragraph 0009).


    PNG
    media_image3.png
    538
    531
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    373
    469
    media_image4.png
    Greyscale


Regarding claim 17, Dittrich discloses further comprising a delivery tube set (see “N” in figure 11 below, figure 14 comprises an alternative embodiment that can be placed into element 11) configured to provide fluid communication between the outlet port (see “OP” in figure 14 above) of the fluid control valve (figure 14) and a patient.

    PNG
    media_image5.png
    758
    523
    media_image5.png
    Greyscale


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2014/0188050 A1) in view of Quendt et al. (WO 2009/003500) and further in view of Brown et al. (US 4,759,527).
Regarding claim 15, Dittrich/Quendt (hereinafter referred as “modified Dittrich”) discloses the claimed invention substantially as claimed, as set forth above in claim 14. Modified Dittrich is silent regarding further comprising: a first selectable valve providing fluid communication between the first inlet tube and a first bulk fluid source; and a second selectable valve providing fluid communication between the second inlet tube and a second bulk fluid source.
However, Brown teaches a design of a system (figure 1) comprising a selectable valve 30 providing fluid communication between the inlet tube 52 and a bulk fluid source 20 for the purpose of accidentally preventing fluid from escaping from the fluid source (column 3, lines 43-52).
One of ordinary skill in the art would modify modified Dittrich in view of Brown by attaching the valve of Brown at a distal end of cartridges 90, 100 (figure 11) of Dittrich and therefore, modified Dittrich in view of Brown will result a modified device comprising a first selectable valve providing fluid communication between the first inlet tube and a first bulk fluid source; and a second selectable valve providing fluid communication between the second inlet tube and a second bulk fluid source.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the syringe connector manifold to incorporate a first selectable valve providing fluid communication between the first inlet tube and a first bulk fluid source; and a second selectable valve providing fluid communication between the second inlet tube and a second bulk fluid source as taught by Brown for the purpose of accidentally preventing fluid from escaping from the fluid source (column 3, lines 43-52).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2014/0188050 A1) in view of Quendt et al. (WO 2009/003500) and further in view of Parise (US 6,365,080 B1).
Regarding claim 16, modified Dittrich discloses the claimed invention substantially as claimed, as set forth above in claim 14. Modified Dittrich is silent regarding wherein the fluid control valve comprises at least one mixing feature configured to provide turbulent mixing at a confluence point of the first fluid from the first inlet lumen and the second fluid from the second inlet lumen.
However, Parise teaches a design of a syringe comprising mixture (figure 11) wherein the at least one channel (hollow portion inside element 220) comprises at least one mixing feature 100 configured to provide turbulent mixing at a confluence point (point where fluid from element 204 and element 202 comes in contact) of a first fluid (fluid inside element 202) from the first inlet lumen (lumen inside element 200) and a second lumen (lumen inside element 204) for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid control valve of modified Dittrich to incorporate at least one mixing feature configured to provide turbulent mixing at a confluence point of the first fluid from the first inlet lumen and the second fluid from the second inlet lumen as taught by Parise for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Quendt et al. (WO 2009/003500) in view of Bresnahan (2010/0147403) fails to disclose wherein the sliding valve member comprising a first sliding valve member and a second sliding valve member independently slidable in the internal chamber of the valve body in combination with other claimed limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783